DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 8/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,314,241 and 9,370,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 13-15, 17-27, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the art of record when considered alone or in combination neither renders obvious nor anticipates a suture anchor having a flexible tube anchor, a first suture connected to a self-locking suture construct made from a second suture that has two passages used to form the first adjustable loop formed by taking the first free end of the second suture through a third longitudinal passage in the second suture, and a third suture extending longitudinally through the first longitudinal passage in the first flexible tube anchor to couple the third suture to the first flexible tube anchor in conjunction with the rest of the claimed limitations.
Regarding claims 21 and 22, the art of record when considered alone or in combination neither renders obvious nor anticipates a suture anchor having a flexible tube anchor, a first suture connected to a self-locking suture construct made from a second suture that has two passages used to form the first adjustable loop formed by taking the first free end of the second suture through a third longitudinal passage in the second suture, wherein the first anchor member comprises a suture material (claim 21) or a braided material (claim 22) in conjunction with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771